OPINION — AG — **** HOSPITAL BOARD — LEASING OF PROPERTY **** THE STATUTORY PROVISIONS WITHIN TITLE 19 O.S. 1961 781-795 [19-781] — [19-795], INCLUSIVE, AS AMENDED, CLEARLY PROVIDED A BOARD OF CONTROL OF A COUNTY HOSPITAL MAY USE SURPLUS FUNDS ON HAND FOR THE PURPOSE OF LEASING A PRIVATELY OWNED BUILDING AS A TEMPORARY HOSPITAL ANNEX TO BE USED UNTIL A NEW WING CAN BE CONSTRUCTED ON A PRESENT HOSPITAL. THE HOSPITAL BOARD HAS THE AUTHORITY TO LEASE PROPERTY TO BE USED TEMPORARILY AS AN ANNEX TO A COUNTY HOSPITAL, AND THE BOARD OF COUNTY COMMISSIONERS CAN DO DO FROM THE PROCEEDS OF A BOND ELECTION FOR THAT PURPOSE. CITE: ARTICLE X, SECTION 26, 19 O.S. 1969 Supp., 793 [19-793] (MARVIN E. SPEARS)